
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement"), made this 14th day of May
2008 (the "Effective Date"), is entered into by Sepracor Inc., a Delaware
corporation with its principal place of business at 84 Waterford Drive,
Marlborough, Massachusetts 01752-7231(the "Company"), and Mark H. N. Corrigan,
residing at 389 Marlborough Street, Boston, MA 02115 (the "Executive").

        WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company; and

        WHEREAS, the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued employment of the Executive.

        NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

        1.    Term of Employment.    The Company hereby agrees to continue to
employ the Executive and the Executive hereby agrees to continue to be employed
by the Company, upon the terms set forth in this Agreement, until the fifth
anniversary of the Effective Date (the "Term"). Notwithstanding the foregoing,
the Term shall be extended automatically without further action by either party
by one (1) additional year (added to the end of the Term) on each succeeding
anniversary of the Effective Date, unless either party shall have served written
notice upon the other party at least sixty (60) days preceding the date upon
which such Term would end (such period, as it may be extended, the "Employment
Period"), unless sooner terminated in accordance with the provisions of
Section 4.

        2.    Title and Capacity.    The Executive shall serve as Executive
Vice-President, Research and Development of the Company. Executive shall report
directly to the Chief Executive Officer of the Company and shall, except as
permitted hereby, devote all of his business time and services to the business
and affairs of the Company. Executive shall also perform such other duties
consistent with his position as Executive Vice-President, Research and
Development as may be reasonably assigned by the Chief Executive Officer and the
Board of Directors of the Company (the "Board") from time to time. The Executive
agrees to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein that may be adopted from time to
time by the Company.

        Notwithstanding anything herein to the contrary, Executive shall be
entitled to engage in (a) service on the board of directors of two companies,
business or trade organizations with prior Board approval, (b) service on the
board of directors of not-for-profit or charitable organizations with prior
Board approval, (c) other charitable activities and community affairs and
(d) managing his personal investments and affairs, in each case to the extent
such activities do not materially interfere with the performance of his duties
and responsibilities to the Company.

        3.    Compensation and Benefits.    

        3.1    Salary.    During the term of this Agreement, the Company agrees
to continue to pay the Executive a base salary at the annualized rate of
$545,000 ("Base Salary"). The Base Salary shall be subject to annual review by
the Board but shall not be reduced below $545,000 per annum. Such salary shall
be payable to Executive in bi-weekly installments and in accordance with the
Company's normal payroll procedures.

        3.2    Bonus.    The Executive shall be eligible for a performance-based
annual bonus for each fiscal year of the Term (the "Annual Bonus"). The Annual
Bonus shall be based upon annual quantitative and qualitative performance
targets as established by the Board in its sole discretion in accordance with
the Company's bonus plan; provided, that the Executive's annual bonus level

1

--------------------------------------------------------------------------------






target shall be set at fifty percent (50%) or more of Base Salary. The Annual
Bonus is not earned until the close of business on the last business day of the
Company's fiscal year. Any Annual Bonus payable hereunder shall be payable, if
at all, after the date of the delivery of the audited financial statements for
the applicable fiscal year.

        3.3    Benefits.    The Executive shall be entitled to participate in
all bonus and benefit programs that the Company establishes and makes available
to its employees, to the extent that the Executive is eligible under (and
subject to the provisions of) the plan documents governing those programs. The
Executive shall be entitled to no less than four weeks paid vacation per year,
subject to the other terms of the Company's standard vacation policy
(Schedule A).

        3.4    Reimbursement of Expenses.    The Company shall reimburse the
Executive for all reasonable travel (which shall be deemed to include first
class airfare), entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request.

        3.5    Automobile.    The Company agrees to provide the Executive with
an automobile allowance or a leased automobile with a retail value of up to
$60,000, which payments shall be made on a fully tax grossed-up basis. In
addition, the Company agrees to pay all insurance, maintenance, fuel and other
customary costs associated with operating the automobile.

        3.6    Withholding.    All salary, bonus and other compensation payable
to the Executive shall be subject to applicable withholding taxes.

        4.    Employment Termination.    The employment of the Executive under
this Agreement shall terminate upon the occurrence of any of the following:

        4.1   On the expiration date of the Employment Period.

        4.2   At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to the Executive, which notice
shall identify the Cause upon which termination is based. For the purposes of
this Section 4.2, Cause for termination shall mean: (a) the Executive's willful
and continued failure to substantially perform his reasonable assigned duties
(other than any such failure resulting from incapacity due to physical or mental
illness or any failure after the Executive gives notice of termination for Good
Reason and Good Reason exists), which failure is not cured within 30 days after
a written demand for substantial performance is received by the Executive from
the Board of Directors of the Company which specifically identifies the manner
in which the Board of Directors believes the Executive has not substantially
performed the Executive's duties; (b) the Executive's willful engagement in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company; or (c) a material breach of Section 6 or 7 of this
Agreement by the Executive. For purposes of this Section 4.2, no act or failure
to act by the Executive shall be considered "willful" unless it is done, or
omitted to be done, in bad faith and without reasonable belief that the
Executive's action or omission was in the best interests of the Company.

        4.3   Upon the death or disability of the Executive. As used in this
Agreement, the term "disability" shall mean the Executive's absence from the
full-time performance of the Executive's duties with the Company for one hundred
eighty (180) consecutive calendar days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive's legal representative.

2

--------------------------------------------------------------------------------



        4.4   At the election of the Executive for Good Reason as defined
herein. The Executive may terminate his employment for Good Reason at any time,
following 30-days prior written notice of such termination to the Company. Such
notice shall provide factual details of the basis behind such termination and
the Company shall have a thirty (30) day period thereafter to cure such matter.
As used herein, the term "Good Reason" shall mean: (a) a material breach by the
Company of the terms of this Agreement, including the failure to pay Base Salary
or any Annual Bonus when due; or (b) any material adverse change by the Company
in Executive's titles, authorities, duties, responsibilities or lines of
reporting inconsistent with the terms hereof or the assignment to Executive by
the Company of titles, authorities, duties, responsibilities or lines of
reporting inconsistent with the terms hereof, or (c) a relocation of the
principal offices of the Company to an area more than forty (40) miles from the
location of such offices as of the date hereof.

        4.5   At the election of the Executive without Good Reason, upon not
less than sixty (60) calendar days prior written notice of termination by the
Executive to the Company; provided, however, that the Company may, in its sole
discretion, determine that the termination of the Executive shall become
effective immediately and in which case the termination shall still be
considered at the election of the Executive without Good Reason.

        4.6   At the election of the Company, without Cause, upon not less than
sixty (60) days written notice to Executive.

        4.7   At the election of the Company or the Executive in connection with
a Change in Control, as set forth in the Executive Retention Agreement between
the Company and the Executive (the "ERA"), dated as of April 17, 2003. "Change
in Control" shall have the meaning set forth in the ERA.

        5.    Effect of Termination.    

        5.1    Non-Renewal, Termination Without Good Reason By the Executive or
Termination For Cause By the Company.    In the event the Executive's employment
is terminated by non-renewal pursuant to Section 4.1, for Cause by the Company
pursuant to Section 4.2, or at the election of the Executive pursuant to
Section 4.5, the Company shall pay to the Executive the compensation and
benefits otherwise payable to him under Section 3 through the last calendar day
of his actual employment by the Company.

        5.2    Termination for Death or Disability.    In the event the
Executive's employment is terminated by death or because of disability pursuant
to Section 4.3, the Company shall pay to the estate of the Executive or to the
Executive, as the case may be, (A) within thirty (30) days of the date of the
Executive's death or determination of disability, the compensation which would
otherwise be payable to the Executive up to the end of the month in which the
termination of his employment because of death or disability occurs; and (B) an
annual bonus, payable when bonuses are paid for that year, in an amount equal to
the total bonus he would be paid for such year, if any, multiplied by a
fraction, the numerator of which is the number of days in the year that have
elapsed since January 1 and the denominator of which is 365 (a "Pro Rata
Bonus").

        5.3    Termination By the Executive With Good Reason or By the Company
Without "Cause".    In the event the Executive's employment is terminated by the
Executive with Good Reason pursuant to Section 4.4 or by the Company without
Cause pursuant to Section 4.6, the Company shall pay to the Executive the
compensation and benefits otherwise payable to him under Section 3 through the
last calendar day of his actual employment by the Company. In addition, provided
the Executive executes and does not revoke a Separation Agreement and Release of
Claims for the benefit of the Company substantially in the form set forth on
Schedule B hereto, the Company shall (a) continue to pay the Executive the Base
Salary for eighteen (18) months in accordance with the Company's regular payroll
practices; (b) pay the Executive a Pro Rata Bonus; (c) pay the

3

--------------------------------------------------------------------------------






Executive, in bi-weekly installments, over an eighteen-month period, an amount
equal in the aggregate to 1.5 times the average Annual Bonus earned for the two
years prior to the date of his termination; and (d) for 18 months following the
date of his termination, allow the Executive to participate in the Company's
executive retiree health benefit program based on the same cost sharing
arrangement that applied immediately prior to the date of his termination.

        5.4    Termination Following a Change in Control.    In the event the
Executive's employment is terminated pursuant to Section 4.7 by the Company or
by the Executive within 24 months following the Change in Control Date as
defined in the ERA, the Executive will be entitled to the benefits set forth in
the ERA in accordance with the terms of the ERA.

        5.5    Participation in Executive Retirement Health Benefit
Program.    Following the date of the Executive's termination and, if
applicable, the 18 month period referred to in Section 5.3(d), for such time as
the Executive elects to continue to participate in the Company's executive
retiree health benefit program, he will reimburse the Company at the lesser of
(a) the actual cost to the Company of the employee's participation and (b) the
rate applicable to former employees of the Company to elect COBRA health
coverage.

        5.6    Payments Subject to Section 409A.    

        (a)   Subject to this Section 5.6, payments or benefits under Section 5
shall begin only upon the date of a "separation from service" of the Executive
(determined as set forth below) which occurs on or after the termination of the
Executive's employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 5, as applicable:

        (i)    It is intended that each installment of the payments and benefits
provided under Section 5 shall be treated as a separate "payment" for purposes
of Section 409A of the Code and the guidance issued thereunder ("Section 409A").
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

        (ii)   If, as of the date of the "separation from service" of the
Executive from the Company, the Executive is not a "specified employee" (within
the meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 5.

        (iii)  If, as of the date of the "separation from service" of the
Executive from the Company, the Executive is a "specified employee" (within the
meaning of Section 409A), then:

        (1)   Each installment of the payments and benefits due under Section 5
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the "Short-Term Deferral Period" means the period
ending on the later of the 15th day of the third month following the end of the
Executive's tax year in which the separation from service occurs and the
15th day of the third month following the end of the Company's tax year in which
the separation from service occurs; and

        (2)   Each installment of the payments and benefits due under Section 5
that is not described in Section 5.6 (a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the "separation from
service" of the Executive

4

--------------------------------------------------------------------------------






from the Company shall not be paid until the date that is six months and one day
after such separation from service (or, if earlier, the Executive's death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following the Executive's separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments and benefits if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive's second taxable year following his taxable year in which the
separation from service occurs.

        (b)   The determination of whether and when a separation from service of
the Executive from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 5.6 (b), "Company"
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

        (c)   All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.

        6.    Non-Competition and Non-Solicitation.    

        (a)   While the Executive is employed by the Company and for a period of
twelve (12) months following the Executive's termination or cessation of such
employment for any reason, the Executive will not directly or indirectly:

        (i)    Engage in any business or enterprise (whether as an owner,
partner, officer, employee, director, investor, lender, consultant, independent
contractor or otherwise, except as the holder of not more than 5% of the
combined voting power of the outstanding stock of a publicly held company) that
(A) is competitive with the Company's business and (B) develops, designs,
produces, markets, sells or renders any product or service competitive with any
product developed, produced, marketed, sold or rendered by the Company while the
Executive was employed by the Company;

        (ii)   Either alone or in association with others, recruit or solicit,
any person who was employed by the Company at any time during the period of the
Executive's employment with the Company, except for an individual whose
employment with the Company has been terminated for a period of six months or
longer; and

        (iii)  Either alone or in association with others, solicit, divert or
take away, or attempt to divert or to take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company which were contacted, solicited or served by the
Executive while he was employed by the Company.

        (b)   If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

5

--------------------------------------------------------------------------------





        (c)   The Executive acknowledges that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and are considered by the Executive to be reasonable for such purpose.
The Executive agrees that any breach of this Agreement will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief without
posting a bond.

        (d)   The geographic scope of this Section shall extend to anywhere the
Company or any of its subsidiaries is doing business during the Term or has
plans, during the Term, to do business.

        (e)   The Executive agrees to provide a copy of this Agreement to all
person and Entities with whom the Executive seeks to be hired or do business
before accepting employment or engagement with any of them.

        (f)    If the Executive violates the provisions of this Section, the
Executive shall continue to be held by the restrictions set forth in this
Section, until a period equal to the period of restriction has expired without
any violation.

        7.    Proprietary Information and Developments.    

        7.1    Proprietary Information.    

        (a)   The Executive agrees that all information, whether or not in
writing, of a private, secret or confidential nature concerning the Company's
business, business relationships or financial affairs (collectively,
"Proprietary Information") is and shall be the exclusive property of the
Company. By way of illustration, but not limitation, Proprietary Information may
include discoveries, inventions, products, product improvements, product
enhancements, processes, methods, techniques, formulas, compositions, compounds,
negotiation strategies and positions, projects, developments, plans (including
business and marketing plans), research data, clinical data, financial data
(including sales, costs, profits and pricing methods), personnel data, computer
programs (including software used pursuant to a license agreement), customer and
supplier lists, and contacts at or knowledge of customers or prospective
customers of the Company. Except as required by applicable law, the Executive
will not disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes (other than in the
performance of his duties as an employee of the Company) without prior written
approval from the Chief Executive Officer, either during or after his employment
with the Company, unless and until such Proprietary Information has become
public knowledge without fault by the Executive.

        (b)   The Executive agrees that all files, documents, letters,
memoranda, reports, records, data, sketches, drawings, methods, laboratory
notebooks, program listings, computer equipment or devices, computer programs or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company and are to be used by the Executive only in the performance of his
duties for the Company. All such materials or copies thereof and all tangible
property of the Company in the custody or possession of the Executive shall be
delivered to the Company upon the earlier of (i) a request by the Company or
(ii) termination of his employment. After such delivery, the Executive shall not
retain any such materials or copies thereof or any such tangible property.

        (c)   The Executive agrees that his obligation not to disclose or to use
information and materials of the types set forth in subsections (a) and
(b) above, and his obligation to return materials and tangible property set
forth in subsection (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the

6

--------------------------------------------------------------------------------






Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.

        7.2    Developments.    

        (a)   The Executive will make full and prompt disclosure to the Company
of all inventions, creations, improvements, discoveries, trade secrets, secret
processes, technology, know-how, copyrightable materials, methods, developments,
software, and works of authorship or other creative works, whether patentable or
not, which are created, made, conceived or reduced to practice by him or under
his direction or jointly with others during his employment by the Company,
whether or not during normal working hours or on the premises of the Company
(all of which are collectively referred to in this Agreement as "Developments").

        (b)   The Executive agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his right, title
and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this
subsection (b) shall not apply to Developments that do not relate to any
business or research and development conducted or planned to be conducted by the
Company at the time such Development is created, made, conceived or reduced to
practice and that are made and conceived by the Executive not during normal
working hours, not on the Company's premises and not using the Company's tools,
devices, equipment or Proprietary Information. The Executive understands that,
to the extent this Agreement shall be construed in accordance with the laws of
any state that precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this subsection (b) shall be
interpreted not to apply to any invention that a court rules and/or the Company
agrees falls within such classes. The Executive also hereby waives all claims to
moral rights in any Developments.

        (c)   The Executive agrees to cooperate fully with the Company and to
take such further actions as may be necessary or desirable, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, that
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development. The Executive further agrees that if the Company
is unable, after reasonable effort, to secure the signature of the Executive on
any such papers, the Chief Executive Officer of the Company shall be entitled to
execute any such papers as the agent and the attorney-in-fact of the Executive,
and the Executive hereby irrevocably designates and appoints the Chief Executive
Officer of the Company as his agent and attorney-in-fact to execute any such
papers on his behalf and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development under the conditions described in this sentence.

        7.3    United States Government Obligations.    The Executive
acknowledges that the Company from time to time may have agreements with other
parties or with the United States Government, or agencies thereof, which impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. The Executive agrees to be bound by all such obligations and
restrictions that are made known to the Executive and to take all action
necessary to discharge the obligations of the Company under such agreements.

        7.4    Other Agreements.    The Executive hereby represents that he is
not bound by the terms of any agreement with any previous employer or other
party to refrain from competing, directly or

7

--------------------------------------------------------------------------------






indirectly, with the business of such previous employer or any other party. The
Executive further represents that his performance of all the terms of this
Agreement and the performance of his duties as an employee of the Company does
not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company and that the Executive will not disclose to
the Company or induce the Company to use any confidential or proprietary
information, knowledge or material belonging to any previous employer or others.
The Executive further represents that his performance of all the terms of this
Agreement and the performance of his duties as an employee of the Company does
not and will not breach any agreement to refrain from soliciting employees,
customers or suppliers of any former employer or others.

        8.    Indemnification.    The Company shall indemnify the Executive in
accordance with its Certificate of Incorporation and By-Laws.

        9.    Survival.    The provisions of Sections 6, 7 and 8 shall survive
the termination of this Agreement for any reason.

        10.    Notices.    Any notices delivered under this Agreement shall be
deemed duly delivered three (3) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one (1) business
day after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth in the introductory paragraph hereto. Either party may change the address
to which notices are to be delivered by giving notice of such change to the
other party in the manner set forth in this Section 10.

        11.    Compliance with Code Section 409A.    This Agreement is intended
to comply with the provisions of Section 409A and the Agreement shall, to the
extent practicable, be construed in accordance therewith. The Company makes no
representation or warranty and shall have no liability to the Executive or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A and do not satisfy an exemption
from, or the conditions of, Section 409A.

        12.    Pronouns.    Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

        13.    Entire Agreement.    This Agreement, together with the ERA,
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement, including the letter agreement between the Company and
the Executive dated March 11, 2003.

        14.    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

        15.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
(without reference to the conflict of laws provisions thereof). Any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within the
Commonwealth of Massachusetts), and the Company and the Executive each consents
to the jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement or
any other dealing between them relating to the subject matter of this
transaction and the relationship that is being established.

        16.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into

8

--------------------------------------------------------------------------------




which the Company may be merged or which may succeed to its assets or business;
provided, however, that the obligations of the Executive are personal and shall
not be assigned by him.

        17.    Acknowledgment.    The Executive states and represents that he
has had an opportunity to fully discuss and review the terms of this Agreement
with an attorney. The Executive further states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

        18.    Miscellaneous.    

        18.1 No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

        18.2 The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

        18.3 In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year set forth above.

    Sepracor Inc.
 
 
By:
 
/s/ ADRIAN ADAMS


--------------------------------------------------------------------------------

    Title:   President and CEO


--------------------------------------------------------------------------------


 
 
/s/ MARK H. N. CORRIGAN


--------------------------------------------------------------------------------

Mark H. N. Corrigan


9

--------------------------------------------------------------------------------






SCHEDULE A

VACATION POLICY


SEE ATTACHED POLICY

--------------------------------------------------------------------------------






SCHEDULE B

FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS


        In connection with your separation from Sepracor Inc. (the "Company") on
[            ], and in order to receive the benefits as set forth in the
Employment Agreement (the "Agreement") between you and the Company dated
[            ], 2008, this agreement must become binding between you and the
Company. By signing and returning this agreement, you will be entering into a
binding agreement with the Company and will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the release of
claims set forth in paragraph 1. Therefore, you are advised to consult with an
attorney before signing this agreement and you have been given more than
twenty-one (21) days to do so. If you sign this agreement, you may change your
mind and revoke your agreement during the seven (7) day period after you have
signed it. If you do not so revoke, this agreement will become a binding
agreement between you and the Company upon the expiration of the seven (7) day
revocation period.

        The following numbered paragraphs set forth the terms and conditions
which will apply if you timely sign and return this agreement and do not revoke
it within the seven (7) day revocation period:

        1.     Release—In consideration of the payment of the severance
benefits, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company, its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, successors and assigns, agents and
employees (each in their individual and corporate capacities) (hereinafter, the
"Released Parties") from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys' fees and costs), of every kind and nature which you ever had or now
have against the Released Parties, including, but not limited to, those claims
arising out of your employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Worker Adjustment and Retraining Notification Act ("WARN"), 29 U.S.C.
§ 2101 et seq., Section 806 of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973, 29 U.S.C.
§ 701 et seq., Executive Order 11246, Executive Order 11141, the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 ("ERISA"), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149,
§ 105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of your employment with or separation from the Company (including a claim
for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above. Notwithstanding the
foregoing, the release set forth in this Section 1 shall not apply to (a) your
rights under the Agreement, (b) any vested equity interest in the Company,
including vested stock options or (c) the rights you have to be indemnified and
defended by the Company pursuant to the terms of the Company's Restated
Certificate of Incorporation, as amended, or other organizing documents, and the
rights that you have under, or with respect to, the Company's Directors and
Officers liability insurance policies with respect to conduct or events
occurring during, or relating to, your employment by, or while serving as an
officer or director of, the Company, Without limiting the generality of the
foregoing, the Company shall continue to cover you under its Directors and
Officers liability insurance policies following the

1

--------------------------------------------------------------------------------




Separation Date in substantially the same amount and on substantially the same
terms as the Company covers its other former officers and directors.

        2.     On-Going Obligations—You acknowledge and reaffirm your obligation
to keep confidential and not to disclose any and all non-public information
concerning the Company which you acquired during the course of your employment
with the Company, including, but not limited to, any non-public information
concerning the Company's business affairs, business prospects and financial
condition, as is stated more fully in the Non-Disclosure and Invention
Agreement, which you executed during or prior to your employment with the
Company (the "Non-Disclosure Agreement"). You further acknowledge and reaffirm
your obligations under the Agreement for the benefit of the Company.

        3.     Return of Company Property—You confirm that you have returned to
the Company all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification, Company
vehicles and any other Company owned property in your possession or control and
have left intact all electronic Company documents, including but not limited to,
those that you developed or helped develop during your employment. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company's name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

        4.     Business Expenses and Compensation—You acknowledge that you have
been reimbursed by the Company for all business expenses incurred in conjunction
with your employment with the Company and that no other reimbursements are owed
to you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company and that no
other compensation is owed to you except as provided in the Agreement.

        5.     Non-Disparagement—You understand and agree that, as a condition
for payment to you of the consideration herein described and described in the
Agreement, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company's business affairs and financial condition; provided, however, that
nothing herein shall prevent you from making truthful disclosures to any
governmental entity or in any litigation or arbitration. The Company agrees not
to make any false, disparaging or derogatory statements about you to any media
outlet, industry group, financial institution, or current or former employee,
consultant, client, or customer; provided, however, that nothing herein shall
prevent the Company from making truthful disclosures to any governmental entity
or in any litigation or arbitration. In the event that any inquiries are
directed to the Company's Human Resources Office regarding you from prospective
employers, the Company will explain its neutral reference policy, confirm only
the fact of your former employment with the Company, starting and ending dates,
and your job title in the last position held.

        6.     Amendment—This agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators.

        7.     Waiver of Rights—No delay or omission by the Company or you in
exercising any right under this agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or you on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

        8.     Validity—Should any provision of this agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this agreement.

2

--------------------------------------------------------------------------------



        9.     Tax Provision—In connection with the severance benefits provided
to you pursuant to this agreement and the Agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
you shall be responsible for all applicable taxes with respect to such severance
benefits under applicable law. You acknowledge that you are not relying upon
advice or representation of the Company with respect to the tax treatment of any
of the severance benefits.

        10.   Nature of Agreement—You understand and agree that this agreement,
together with the Agreement, is a severance agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.

        11.   Acknowledgments—You acknowledge that you have been given at least
twenty-one (21) days to consider this agreement and that the Company advised you
to consult with an attorney of your own choosing prior to signing this
agreement. You understand that you may revoke this agreement for a period of
seven (7) days after you sign this agreement, and the agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. You understand and agree that by entering into this agreement you are
waiving any and all rights or claims you might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that you have received consideration beyond that to which you were previously
entitled.

        12.   Voluntary Assent—You affirm that, other than as contained in the
Agreement, no other promises or agreements of any kind have been made to or with
you by any person or entity whatsoever to cause you to sign this agreement, and
that you fully understand the meaning and intent of this agreement. You state
and represent that you have had an opportunity to fully discuss and review the
terms of this agreement with an attorney. You further state and represent that
you have carefully read this agreement, understand the contents herein, freely
and voluntarily assent to all of the terms and conditions hereof, and sign your
name of your own free act.

        13.   Applicable Law—This agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this agreement or the subject matter hereof.

        14.   Entire Agreement—This agreement, together with the Agreement,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to your severance benefits and the settlement of
claims against the Company and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith.
Nothing in this paragraph, however, shall modify, cancel or supersede your
obligations set forth in paragraph 2 herein.

    Sepracor Inc.    
 
 
By:
 
 


--------------------------------------------------------------------------------


 
      Name:
Title:
   

        I hereby agree to the terms and conditions set forth above. I have been
given at least twenty-one (21) days to consider this agreement and I have chosen
to execute this on the date below. I intend that this agreement become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) days by notifying                                    in writing.

              Date    

--------------------------------------------------------------------------------

Name      

--------------------------------------------------------------------------------

 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



SCHEDULE A VACATION POLICY
SCHEDULE B FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS
